DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/22/2021, with respect to the claims anticipated by Pick (US 2015/0030277) have been fully considered and are persuasive.  The rejections of 16, 17, and 19 as being anticipated by Pick have been withdrawn. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 16, 20-23, and 28-29 under 35 USC 102(a)(1) as being anticipate by Wobben (US 2004/0108733) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wobben where the bearing adapter was interpreted as item #11 which is separate from the bearing and is fastened to the main body hub. Please refer to the rejection section for more specifically how Wobben discloses the claimed invention. 
Applicant’s arguments with respect to the claims anticipated by Wu (US 2018/0266399) have been fully considered and are persuasive.  The rejections of 16-18, 24-27, 29, 32, and 34 as being anticipated by Wu have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wobben regarding claims 24-27, 29, 32, and 34. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 20-27, 29, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wobben (US 2004).
Regarding claim 16, Wobben (Fig. 1-2) discloses a wind turbine, comprising: a frame; a hub (12) rotatably mounted on the frame (20), the hub (12) comprising a main hub body (12) positioned in an axial direction (16) from a front end to a rear end, the main hub body (12) comprising a central opening; a bearing (15, 17, and 18) arranged around the frame (20), the central opening of the main hub body (12) fitted around the bearing (15, 17, and 18); and a separate bearing adapter (11) attached to the bearing (15, 17, and 18) and secured to the main hub body (12) via one or more fasteners, at least a portion of the bearing adapter (11) being sandwiched between an axially-facing side of the bearing (15, 17, and 18) and an axially-facing surface of the main hub body (12) of the hub (12), wherein the portion of the bearing adapter (11) that is sandwiched between the axially-facing side of the bearing (15, 17, and 18) and the axially-facing surface of the main hub body (12) of the hub (12) is in direct contact with and fixed to the axially-facing surface of the main hub body (12) and also in direct contact with the bearing (15, 17, and 18). Refer to Fig. I and II below.   

    PNG
    media_image1.png
    537
    604
    media_image1.png
    Greyscale

Fig. I. Wobben, Fig. 1 (Annotated)


    PNG
    media_image2.png
    532
    676
    media_image2.png
    Greyscale

Fig. II. Wobben, Fig. 2 (Annotated)
Regarding claim 20, Wobben discloses the wind turbine of claim 16, wherein Wobben (Fig. 2) further disclose a single bearing (15, 17, and 18) is arranged between the main hub body (12) and the frame (20).  
Regarding claim 21, Wobben discloses the wind turbine of claim 20, wherein Wobben (Fig. 2) further discloses that the single bearing (15, 17, and 18) is arranged at or near a front end of the frame (20).  
Regarding claim 22, Wobben discloses the wind turbine of claim 20, wherein Wobben (Fig. 2) further discloses that the single bearing (15, 17, and 18) is arranged at or near a rear end of the main hub body (12).  
Regarding claim 23, Wobben discloses the wind turbine of claim 20, wherein Wobben (Fig. 2) further discloses that the bearing (15, 17, and 18) is a double tapered roller bearing (15, 17, and 18).  
Regarding claim 24, Wobben discloses the wind turbine of claim 16, wherein Wobben (Fig. 2) further discloses that the bearing adapter (11) comprises a support surface radially surrounding the bearing (15, 17, and 18). Refer to Fig. II above.   
Regarding claim 25, Wobben discloses the wind turbine of claim 16, wherein Wobben (Fig. 2) further discloses that the bearing adapter (11) comprises a fitting surface axially arranged in between the bearing (15, 17, and 18) and the main hub body (12). Refer to Fig. II above.   
Regarding claim 26, Wobben discloses the wind turbine of claim 24, wherein Wobben (Fig. 2) further discloses that the bearing adapter (11) comprises a fitting surface axially arranged in between the bearing (15, 17, and 18) and the main hub body (12). Refer to Fig. II above. 
Regarding claim 27, Wobben discloses the wind turbine of claim 16, wherein Wobben (Fig. 2) further discloses that the bearing adapter (11) comprises an annular mounting flange. Refer to Fig. II above.   
Regarding claim 29, Wobben (Fig. 1 and 2) discloses a method for assembling a wind turbine having a hub (12) rotatably mounted on a frame (20), the hub (12) having a bearing (15, 17, and 18) arranged around the frame (20) and a main hub body (12) extending in an axial direction from a front end to a rear end, the main hub body (12) having a central opening for fitting the main hub body (12) around the bearing (15, 17, and 18), the method comprising: attaching a separate bearing adapter (11) to the 
Regarding claim 32, Wobben discloses the method of claim 29, wherein Wobben (Fig. 2) further discloses attaching the bearing adapter (11) to the axially facing surface of the main hub body (12) includes fastening with screws or bolts. Refer to Fig. II above.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wobben (US 2004/0108733) in view of Bonnet (US 2011/0142658). 
Regarding claim 28, Wobben discloses the wind turbine of claim 16, but fails to disclose that the main hub body comprises an assembly of three to six hub sectors.  
Bonnet (Fig. 2; Paragraph 0004, 0047) teaches a wind turbine hub formed in three segments (108-110). Bonnet (Paragraph 0004) teaches that by forming the hub in segments this allows for easier transportation and handling at the construction site. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wobben by forming the hub in three segments, as taught by Bonnet, in order for easier transportation and handling at the construction site. 

Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wobben (US 2004/0108733) in view of Wendeberg et al. (US 2015/0267687; hereinafter Wendeberg). 
Regarding claim 30, Wobben discloses the method of claim 29, but fails to disclose attaching the bearing adapter to the bearing comprises press-fitting. 
Wendeberg (Paragraph 0086) teaches a wind turbine rotor shaft where the bearings are coupled to the surrounding housing by press fitting. Wendeberg (Paragraph 0086) also teaches that alternative means of coupling the bearing to its surroundings are acceptable. Since Wendeberg teaches that it is well Known to use press fitting to couple a bearing to a surrounding housing, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wobben by substituting the bolts used to hold the bearing in 
Regarding claim 31, Wobben discloses the method of claim 30, wherein Wobben (Fig. 1-2) further discloses the bearing comprises an outer ring (10) of the bearing. 
Wobben fails to disclose comprises press-fitting of an outer ring of the bearing to the bearing adapters.
Wendeberg (Paragraph 0086) teaches a wind turbine rotor shaft where the bearings are coupled to the surrounding housing by press fitting. Wendeberg (Paragraph 0086) also teaches that alternative means of coupling the bearing to its surroundings are acceptable. Since Wendeberg teaches that it is well Known to use press fitting to couple a bearing to a surrounding housing, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wobben by substituting the bolts used to hold the outer ring to the bearing adaptor with press fitting, as taught by Wendeberg, in order to produce the predictable result of eliminating the need for fastening hardware. See KSR, MPEP 2141 III B.

Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wobben (US 2004/0108733). 
Regarding claim 33, Wobben discloses the method of claim 29, but fails to explicitly disclose that the bearing adapter is attached to the main hub body before attaching the bearing adapter to the bearing.  

Regarding claim 34, Wobben discloses the method of claim 29, but fails to disclose that the bearing adapter is attached to the main hub body after attaching the bearing adapter to the bearing.  
While Wobben fails to explicitly disclose that the bearing adapter is attached to the bearing before attaching the bearing adapter to the main hub body, Wobben also does not specify the order in which the bearing adapter, bearing, and main hub body are coupled together. Since Wobben’s configuration allows for either the bearing adaptor to be attached to bearing or the main hub body first and still achieve the end result of having the main body hub, bearing adaptor, and bearing all coupled together, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wobben to assemble the components in the claimed order, since the order as claimed would not result in any new or unexpected results. See MPEP 2144.04 IV, C.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wobben (US 2004/0108733) in view of Yoshida et al. (US 2011/0150383; hereinafter Yoshida).
Regarding claim 35, Wobben discloses the method of claim 29, but fails to disclose that mounting the assembly of the bearing adapter, bearing and main hub body comprises shrink fitting. 
Yoshida (Paragraph 0093) teaches it is common to use shrink fitting to fit the outer ring of a bearing with a surrounding sleeve. Since Yoshida teaches that it is well known to use shrinking fitting to couple a bearing to a surrounding sleeve, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wobben by substituting the bolts used to hold the outer ring to the bearing adaptor with shrink fitting, as taught by Yoshida, in order to produce the predictable result of eliminating the need for fastening hardware. See KSR, MPEP 2141 III B.

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17: 
Closest prior art: Wobben (US 2004/0108733)

The closest prior art fails to disclose or suggest a front bearing and a rear bearing are arranged around the frame, the front bearing being arranged axially closer to the front end of the main hub body than the rear bearing.
Claims 18 and 19 have been objected to for depending upon claim 17. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Danielle M. Christensen/Examiner, Art Unit 3745